Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney William E. Ryan on 7/8/2022.
The application has been amended as follow:
Claim 1, lines 8-9, “at least one electromagnet” changes to “the at least one electromagnet”.
Claim 3, lines 2-3, “a first electromagnet” changes to “the first electromagnet”. Line 4, “a second electromagnet” changes to “the second electromagnet”. Line 5, “a third electromagnet” changes to “the third electromagnet”.
Claim 9, line 3, “the control device” changes to “the device controller”. Line 4, “detected temperature” changes to “the determined temperature”.
Claim 10, line 3, “the control device” changes to “the device controller”. Lines 4-5, “detected temperature” changes to “the determined temperature”.
Claim 11, lines 8-9, “at least one electromagnet” changes to “the at least one electromagnet”. 
Claim 11, line 12, “a first and second electromagnet” changes to “the first and second electromagnets”. Lines 13-14, “a third and fourth electromagnet” changes to “the third and fourth electromagnets”. Line 15, “a fifth and sixth electromagnet” changes to “the fifth and sixth electromagnets”.
 are positioned in a spaced-apart relationship along a third axis, wherein each of the first axis, second axis and third axis are perpendicular to each other” changes to 
Claim 18, line 4, the phrase “a first electromagnet” changes to “the first electromagnet”. Line 5, “a second electromagnet” changes to “the second electromagnet”. Line 7, “a third electromagnet” changes to “the third electromagnet”. line 12, “magnetic field” changes to “the magnetic field”.
Claim 20, lines 4-5, “detected temperature” changes to “the measured temperature”.  
Allowable Subject Matter
2.	Claims 1-4, 6-12, 14-20 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A system for levitating a target object comprising: at least one sensor coupled to the frame configured to determine a direction and magnitude of external forces acting on the frame, wherein the device controller is configured to adjust the magnetic field based on the measured external forces to maintain a first positional state of the target object as recited in claim 1.
A system for levitating a target object comprising: a first and second electromagnet are positioned in a spaced-apart relationship along a first axis, a third and  fourth electromagnet are positioned in a spaced-apart relationship along a second axis, and a fifth and sixth electromagnet are positioned in a spaced-apart relationship along a third axis, wherein each of the first axis, second axis and third axis are perpendicular to each other as recited in claim 11.
A method of levitating a target object, the method comprising: with a sensor coupled to the frame, determining a direction and magnitude of external forces acting on the frame; and, adjusting the magnetic field based on the measured external forces to maintain a positional state of the target object as recited in claim 12.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836